 In the Matter of S. H. CAMP AND COMPANYandAMALGAMATED CLOTH-ING WORKERSOF AMERICA, AFFILIATED WITH THE CIOCase No. C-0687SUPPLEMENTAL DECISIONANDAMENDED ORDERApril 7, 1945On October 4, 1943, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledproceeding,' in which it found that S. H. Camp and Company, Jackson,Michigan, herein called the respondent, had engagedin and was en-gaging in certain unfair labor practices affectingcommerce,and or-dered that the respondentcease anddesist therefrom and take certainaffirmative remedial action.2During the pendency before the UnitedStates Circuit Court of Appeals for the Sixth Circuit of proceedingsto review the Board's order, the Comptroller General of the UnitedStates issueda ruling3according to which an amendment to the appro-priation for the National Labor Relations Board contained in theLabor-Federal Security Appropriation Act for thefiscalyear 1944,1 52 N.L. R. B. 1078. Theoriginal charge in this proceeding,alleging violation of Sec-tion 8(1) and(2) of the Act,was filed on January 5,,1943, 2 days prior to theexecution ofa contract with Jackson Surgical Garment Workers,Inc , an unaffiliated labor organiza-tion, herein called the SurgicalWorkersAmendedcharges, allegingthat therespondentviolated Section 8 (1) and(2) of the National Labor Relations Act, hereincalled the Act,and that the respondent had discharged certain employees in violation of Section 8 (3)thereof, were filed on April21, 1943, and on April 29, 19432More specifically,the Board(1) that therespondentdominatedand interferedwith the formation and administrationof theSurgicalworkersand contributed supportto it in violation of Section8 (2) of the Act : (2) that, pursuant to a union-shop provisionof the contractbetween the respondent and the Surgicalworkers, datedJanuary 7, 1943,the respondent discharged eight employees because they refused to join the Surgicalworkers and because oftheir union activitiesin, violation of Section8 (3) of the Act ;and (3)that by variousacts and statements,referredto in the Board'sDecision andOrder, therespondent interfered with,restrained,and coerced its employees in the exer-cise of the rights guaranteed in Section7 of the Actin violation of Section 8 (1)thereof.Affirmatively to remedythese unfair labor practices,the Board directed, in sub-stance, that the respondent disestablish the Surgial workers, abrogate the contract ofJanuary 7,1943, reimburse employees for dues and assessments deducted from theirwages on behalf of the Surgical workers, and reinstate the eight discriminatorily dis-charged employees with back pay.2Opinion of the Comptroller General, No B-40648, dated April 20, 1944.61 N. L.R. B., No. 55.432 S.H. CAMP AND COMPANY433effective July 12, 1943,4 precluded the expenditure of Board funds incases such as the instant proceeding.5Thereafter, on June 6, 1944,but prior to the passage of a less restrictive limitation on the use ofBoard funds contained in the Labor-Federal Security AppropriationAct, 1945, approved June 28, 1944,8 the Court remanded the case, uponthe Board's motion, to the Board for its consideration in the light ofthe Comptroller General's ruling.Shortly thereafter and subsequentto the passage of the 1945 Appropriation Act, on August 7, 1944, theBoard applied to the Court for revocation of its remand, assertingthat there was no longer any occasion for the remand in view of theexpiration of the Labor-Federal Security Appropriations Act of 1944on June 30, 1944, and'the presence in the 1945 limitation of the excep-tion as to agreements with labor organizations formed in violationof Section 8 (2) of the Act 7 On October 6, 1944, the Court deniedthe Board's motion for revocation of the remand, stating:... It is the view of the court that the issue in respect to theviolation of the 1944 Act by the respondent [the Board] in itsproceedings against petitioner, involves a question of fact concern-ing which we are not now fully advised and which will perhapsrequire presentation of evidence and additional findings. It isalso the view of the court that the retroactive character of the4Act of July 12, 1943, Public Law No. 135, 78th Congress, of the First Session. Thisamendment provides . "No part of the funds appropriated in this title shall be used inany way in connection with a complaint case arising over an agreement between manage-ment and labor which has been in existence for three months or longer without complaintbeing filedProvided,That, hereafter, notice of such agreement shall have been postedin the plant affected for said period of three months, said notice containing information asto the location at an accessible place of such agreement where said agreement shall beopen for inspection by any interested persons "In his decision the Comptroller General interpreted the above limitation on theBoard's expenditure of funds to apply to cases in which the charge was filed prior to theexecution of the contract and also to cases in which amended charges were filed more than3months after the execution of the contractThe Comptroller's ruling appeared to beapplicable to the instant case, because, as indicated above, the respondent's contract withthe Surgical workers had been executed after the filing of the original charge and becausethe amended charge had been filed more than 3 months after the execution of the contract.In its decision, issued October 4, 1943, the Board had held that the amendment to theAppropriations Act did not apply on the ground that the original charge, which had beenfiled on January 5, 1943, 2 days prior to the execution of the contract, placed in issuethe legitimacy of the Surgical workers and thus raised an issue as to the validity of itscontract."The limitation in the Appropriation Act for the 1945 fiscal year is as follows : "Nopart of the funds appropriated in this title shall be used in any way in connection with acomplaint case arising over an agreement, or renewal thereof, between management and.abor which has been in existence for three months or longer without complaint being filedby employee or employees of such plant;Provided,That, hereafter, notice of such agree-ment or a renewal thereof shall have been posted in the plant for said period of threemonths, said notice containing information as to the location at an accessible place ofsuch agreement where said agreement shall be open for inspection by any interestedperson :Provided further,That these limitations shall not apply to agreements withlabor organizations formed in violation of Section 158, paragraph 2, title 29, UnitedStates Code "Public Law 373, 78th Congress,2nd Session.Referred to in the 1945 limitation as Section 158, paragraph 2, title 29, UnitedStates Cede. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDexception noted in the 1945 Act involves a question of law basedupon factual considerations and legislative history upon which weare not now informed, and upon which,in any event,we ought tohave the fully considered and deliberate judgment of the respond-ent upon a full hearing granted to the petitioner ... .Thereafter,on October 27, 1944, the Board served upon all parties a"Notice Pursuant to Court Opinion" requesting that, on or beforeNovember 16,1944, they file statements,supported by briefs, if desired,stating their position with respect to the matters referred to in theCourt's opinion and specifically indicating whether a further hearingwas desired before a Trial Examiner or the Board,and.if so, the gen-eral nature of the evidence which would be offered at such hearing.In response to the notice,the SurgicalWorkers filed a motion "tostrike" the Trial Examiner's Intermediate Report and the Board'sDecision and Order and all other proceedings taken after July 12,1943, the effective date of the 1944 amendment.The respondent fileda document stating in substance(a) that it was immaterial to therespondent whether the hearing was before a Trial Examiner or theBoard,,so long as certain stated safeguards were adopted;(b) that,under the Court's opinion,the burden rested with the Board to initiatean appropriate proceeding and'to present matters of fact and legisla-tive history to supply the data requested by the Court; and(c) thatthe nature of the respondent's evidence would depend upon the natureof the evidence offered by the Board in such a proceeding.On January 9, 1945, pursuant to notice,oral argument was heldbefore the Board on the issues raised in the Court's opinion.Therespondent, Amalgamated Clothing Workers of America, affiliatedwith the CIO,the labor organization which had filed the charges inthis proceeding, herein called the Union,and the Surgical Workerswere represented and participated in the oral argument.For thereasons hereinafter stated, the SurgicalWorkers' motion to strike,save as consistent with our supplemental decision and amendedorder hereinafter set forth, is hereby denied.Pursuant to the remand by the United States Circuit Court ofAppeals for the Sixth Circuit and upon consideration of the entirerecord in the proceeding,the Board hereby makes the following:SUPPLEMENTAL DECISIONIn substance,the respondent and the Surgical Workers contend thatall action taken by the Board in the instant proceeding during theeffective period of the 1944 limitation on the use of Board funds wasillegal,and that the less restrictive limitation contained in the 1945Appropriation Act has no retroactive effect'and does not operate tocure the Board's allegedly illegal acts.We think that this position S.H. CAMP AND COMPANY435is unsound.The limitations contained in the 1944 and 1945 Appro-priation Acts for the Board do not constitute substantive amendmentsto the National Labor Relations Act; s they merely control the supplyof Board funds and the purposes for which they may be used duringthe fiscal periods involved.The Act, as originally enacted in 1935,has continued in force, unamended in any respect here relevant,throughout the fiscal years of 1944 and 1945, to date.Under the Act,therefore, the Board's order of October 4, 1943, is wholly valid ifsupported by substantial evidence and otherwise free from legal error,without regard to the appropriation restrictions.The 1945 Appro-priations Act excepts from the ambit of its limitation on the use ofBoard funds cases, such as the instant case, which arise over "agree-ments with labor organizations formed in violation of" Section 8 (2)of the Act.Thus, nothing contained in the National Labor, RelationsAct or in the 1944 and 1945 Appropriations Acts for the Board pre-cludes the Board from expending moneys appropriated for the currentfiscal year of 1945 in proceeding with the instant case at the presenttime.'No cause to the contrary having been shown, we thereforehereby confirm our previous Decision and Order entered in this pro-ceeding on October 4, 1943, except as hereinafter modified.''In view of the Comptroller General's ruling of April 20, 1944, weshall amend our original order so that the effective period of the 1944limitation, namely July 12, 1943 to June 30, 1944, shall be excludedin the computation of the back pay due the eight employees discrimi-natorily discharged by the respondent pursuant to the terms of its8N. L. R. B. V. Thompson Products,Inc.,141 F.(2d) 794 (C. C. A. 9) enf'g 46 N.L. R. B.514.See also 89 Cong. Rec. 6046,6648, 6650,7024,7025,7026, 7103,7108;90 ConkRec 5191, 6045,6046;Hearings before the House Subcommittee on the Labor-SocialSecurity Appropriations Bill,1945, Part 1, pp 614-632, 656-750; Hearings before theSenate Subcommittee on the Labor Social Security Appropriations Bill, 1945,Part 1, pp.119-1339 Accordingly,the application of the 1945 limitation to the instant case involves no ques-tion of retroactivity in the usual sense in which courts have used that conceptu An examination of the Congressional hearings and debates on the Labor-FederalSecurity Agency Appropriation Act, 1945,affords no indication of the Congressional intentwith respect to the retroactive effect of the 1945 limitation,if any, on the use of BoardfundsDuring debates in the House of Representatives on the appropriation bill, it wasstated by Butler B.Hare, chairman of the House Subcommittee on the Labor-Social SecurityAppropriations Bill:"It will be recalled that with the hope of facilitating the work of this Board,curtailingthe practice of raiding,obviating unnecessary friction in war production plants,and therebypromoting maximum production a provision was placed in the appropriation bill last yearthat where an agreement entered into between management and labor and no dissatisfac-tion had been or should be expressed within 3 months following the execution of the agree-ment,a limitation was placed on the appropriation for use by the Board to consider a com-plaint filed after the expiration of the 3 months and during the life of the appropriationHowever,in view of a ruling by the Comptroller General and the Board's interpretationof the intention of the Congress some criticism of the provision aroseThe committee,therefore,in its recent hearings afforded all interested parties an opportunity to appearwith the idea that with additional information the provision may be amended so as to meetthe objectives and remove any doubt as to the intentions of the CongressAll parties con-ceded that the provision had, in a measure,accomplished its objectives,and we now feelthat the revised provision should accomplish the original purposes and meet with little orno criticism."90 Cong Rec 5191. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion-shop contract with the Surgical Workers.The net earningsof these employees during that period shall likewise be excluded incomputing their back-pay award. For the same reason, we shall notorder the respondent to reimburse its employees who were membersof the Surgical Workers for dues and assessments which the respondentdeducted from their wages on behalf of the Surgical Workers, duringthe time the 1944 limitation was in effect. For the reasons which wehave indicated, we do not think that the Act requires us so to modifyour order.We do conclude, however, that this disposition of thecase is the result most likely to accord with the purposes of the Congressin enacting the appropriation limitations.AMENDED ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor RelationsAct, theNational Labor RelationsBoard hereby orders that the respondent,S.H. Camp and Company,Jackson,Michigan,and its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Dominating or interfering with the administration of JacksonSurgical Garment Workers Inc., or with the formation or administra-tion of'any other labor organization of its employees,and from con-tributing support to Jackson Surgical Garment Workers, Inc., orto any other labor organization of its employees;(b)Recognizing Jackson Surgical Garment Workers,Inc., as therepresentative of any of its employees for the purpose of dealing withthe respondent concerning grievances,labor disputes,rates of pay,wages, hours of employment,or conditions of work;(c)Giving effect to its contract,dated January 7,1943, with Jack-son Surgical Garment Workers, Inc., or to any extension,renewal,modification,or supplement thereof, or to any superseding contractwith Jackson Surgical GarmentsWorkers,Inc.,which may now bein force;(d)Discouraging membership in Amalgamated Clothing Workersof America,affiliated with the CIO,or in any other labor organizationof its employees,by discharging,laying off,or refusing to reinstateany of its employees, or in any other manner discriminating in regardto their hire and tenure of employment,or any term or condition oftheir employment ;(e) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection,as guaranteed in Section 7 of the Act. S.H. CAMP AND COMPANY4372.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Jackson Surgical GarmentWorkers, Inc., as the representative of any of its employees for thepurpose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditions ofwork, and completely disestablish Jackson Surgical Garment Workers,Inc., as such representative;(b)Offer to Mabel Cooper, Ethel Russell, Mary Poynter, HazelKeyes, Frances Herda, Angela Clark, Ethel Woods, and Minnie Loweimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges;(c)Make whole Mabel Cooper, Ethel Russell, Mary Poynter, HazelKeyes, Frances Herda, Angela Clark, Ethel Woods, and Minnie Lowefor any loss of pay they may have suffered by reason of the respond-ent's discrimination against them by payment to each of them of asum of money equal to that which she normally would have earnedas wages from the date of the respondent's discrimination against herto July 12, 1943, and from June 30, 1944, to the date of the respond-ent's offer of reinstatement, less her net earnings during such periods;(d)Reimburse all of its employees who were members of JacksonSurgical Garment Workers, Inc., for all dues and assessments, if any,which it had deducted from their wages on behalf of Jackson SurgicalGarment Workers, Inc., excluding such deductions made between July12,1943, and June 30,1944;(e)Post immediately in conspicuous places throughout its plant,and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which it is orderedto cease and desist in paragraphs 1 (a), (b), (c), (d) and (e).of thisOrder; (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a), (b), (c), and (d) of this Order; and (3)that the respondent's employees are free to become and remain mem-bers of Amalgamated Clothing Workers of America, affiliated withthe CIO, and that the respondent will not discriminate against anyemployee because of membership or activity in that organization;(f)Notify the Regional Director for the Seventh Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar, as it alleges that the respondent has discriminatedin regard to the hire and tenure of employment of Mabel Van Buren,Mary Manor, and Evelyn Lozier.